Case: 19-10409    Date Filed: 11/21/2019   Page: 1 of 4


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                           Nos. 19-10409; 19-10411
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket Nos. 1:14-cr-20619-KMM-1,
                            1:12-cr-20630-KMM-4


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

MICHAEL R. CASEY,

                                                             Defendant-Appellant.

                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                               (November 21, 2019)

Before WILLIAM PRYOR, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Michael Casey appeals his sentence of 234 months of imprisonment for

conspiring to commit wire and mail fraud, 18 U.S.C. § 1349, and for failing to
               Case: 19-10409     Date Filed: 11/21/2019    Page: 2 of 4


appear, id. § 3146(a)(1), (b)(1)(A)(i). Casey challenges the denial of a reduction in

his base offense level for acceptance of responsibility. United States Sentencing

Guidelines Manual § 3E1.1 (Nov. 2018). He also argues that his sentence is

substantively unreasonable. We affirm.

      The district court did not clearly err when it denied Casey a reduction for

acceptance of responsibility. Casey was not automatically entitled to a reduction

for acceptance of responsibility for pleading guilty. See id. § 3E1.1 cmt. n.3. And

his efforts to thwart his prosecution were inconsistent with acceptance of

responsibility. After being indicted, Casey failed to appear for a status conference,

lied to acquaintances concerning his whereabouts, and fled to Mexico, where he

lived for four years until Mexican officials found him. Casey also attempted to

evade arrest by arguing with the Mexican officials about his photograph being on a

wanted poster and by giving the officers a false name. Casey’s conduct resulted in

an increase in his base offense level for obstruction of justice, see id. § 3C1.1,

which “ordinarily indicates that [a] defendant has not accepted responsibility for

his criminal conduct,” id. § 3E1.1 cmt. n.4. Although a defendant may be punished

for obstruction and receive an adjustment for accepting responsibility, that pairing

should happen in only “extraordinary cases.” Id. “Under clear error review, we will

not disturb the district court’s findings unless we are left with a definite and firm

conviction that a mistake was made,” United States v. Delva, 922 F.3d 1228, 1255


                                           2
              Case: 19-10409     Date Filed: 11/21/2019    Page: 3 of 4


(11th Cir. 2019), and we cannot say that the district court made a mistake by

finding that Casey did not have “that extraordinary case . . . that would warrant an

acceptance of responsibility.”

      The district court also did not abuse its discretion when it sentenced Casey to

210 months of imprisonment for conspiracy and a consecutive term of 24 months

for failure to appear. The district court reasonably determined that sentences at the

low end of Casey’s recommended guideline range of 210 to 262 months for

conspiracy and within his guideline range of 0 to 120 months for failure to appear

were required to address the statutory purposes of sentencing. See 18 U.S.C.

§ 3553. As the district court stated, it selected a sentence to address Casey’s

leadership role in a conspiracy to defraud in which he swindled about $18 million

from more than 250 victims, his abuse of trust reposed in him as a lawyer, and his

failure as “an officer of the court” to “adhere[] to the rule of law.” Casey argues

that the district court should have granted him a downward variance based on his

age, his declining health, and the unlikelihood of his recidivism, but we cannot say

the district court abused its discretion by assigning greater weight to other

sentencing factors. See United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007).

Casey also argues that his sentence is disparate to the sentences of 189 months and

168 months imposed, respectively, on coconspirators James Howard and Louis

Gallo, but they are not similarly situated to Casey. See 18 U.S.C. § 3553(a)(6);


                                          3
              Case: 19-10409   Date Filed: 11/21/2019   Page: 4 of 4


United States v. Docampo, 573 F.3d 1091, 1101–02 (11th Cir. 2009). Neither of

Casey’s coconspirators fled to Mexico or were lawyers. Casey’s sentence is

reasonable.

      We AFFIRM Casey’s sentence.




                                        4